On
behalf of the Federated States of Micronesia, I am honoured
this morning to address the General Assembly at its forty-
eighth session, and I bring the warm greetings of our
President and our people.
Given the many challenges facing the Organization and
the entire world in the coming year, we are pleased by your
election, Mr. President. You have our confidence and
support as you assume this high office, so ably discharged
by your predecessor, His Excellency Mr. Stoyan Ganev, who
enjoyed our respect and gratitude.
Special recognition must also be given to the
Secretary-General, Mr. Boutros Boutros-Ghali, under whose
leadership the United Nations has taken difficult steps in a
process of redefinition and reorganization, which is
necessary if we are to take advantage of the opportunities
presented by the new world order and work together in the
interests of all mankind.
During the past year we have seen the membership of
the United Nations draw ever closer to the goal of
universality. We thus congratulate the Czech Republic, the
Slovak Republic, The Former Yugoslav Republic of
Macedonia, Eritrea, Monaco and Andorra, and to each of
them we extend a welcome and pledge cooperation and
friendship.
Our people are deeply saddened by the loss of life and
the suffering caused by the earthquake in India last month,
and we express to the Indian people our sincere sympathy
and pledge to them that we will participate in any effort
undertaken by this Organization.
Not many years ago, the appropriate role of the
"micro-States" within the world community was to be seen
but seldom heard, and even to be excluded from many
forums. In our own small island developing State, we, as
the body politic of a classic "micro-State", hesitated to assert
our views on international affairs, thinking that a small
nation could not make a difference in or have an impact
upon the resolution of global issues.
Today I draw attention to a significant but less
noticeable feature of the new order. Throughout history,
international relations have been conducted on a competitive
basis, where power and size made a difference. But I am
happy to note that things have changed for the better, that a
change has begun to take place; and I think it is one that has
gathered increased momentum even within the past few
years. Nations large and small, in the process of working
together under the Charter, have begun to focus their
attention and direct their efforts along the lines of
commonality of interests and problems - and not merely to
pay lip-service. Indeed there is a growing, genuine
phenomenon, which is seen partly in the unfolding of events
in New York, but even more clearly in the impressive
outcomes of the Rio Conference on Environment and
Development and the recent World Conference on Human
Rights. Another sign is the entire world community’s keen

anticipation of the upcoming Conference on Population and
Development and the World Summit for Social
Development.
I do not mean to suggest a disappearance of national
interests; but, across a wide spectrum of social, development
and even security matters, there is a growing recognition that
common interests give strength to new alliances on an
inclusive rather than exclusive basis. Thus, there is good
reason for continued progress towards self-determination
among peoples, since they can now be confident that they
will not be alone in addressing the great difficulties of
starting out. For similar reasons, many of the "micro-States"
have concluded recently that membership in this
Organization is imperative, despite the burdens and
responsibilities involved.
As this session of the General Assembly proceeds, we
are becoming aware of the changes in the Organization in
terms of organization, administration and policy. There may
be some who doubt that Members have the will or
commitment to achieve consensus on these changes and to
re-establish the proper financial basis for a United Nations
that can be responsive to the present. I submit, however,
that any such doubts must be dispelled during our work here
in the coming months, for we simply cannot afford to fail.
The United Nations is no longer an optional feature of the
international community. The common concerns of mankind
in the great issues to which I alluded earlier cannot be
addressed from behind national fences. And so, I appeal to
all Members to commit themselves fully to reaching at this
session the goal of preparing the United Nations to become
the central instrument through which we can work to secure
the future well-being of our peoples.
I believe that the direct experience of my country
within our brief time as a Member provides unmistakable
evidence of the strength of concerted, international action.
Only a few years ago, having emerged from colonialism, our
best hopes for development lay in dependence for an
indefinite period on the generosity of a few friends, chief
among them the United States. Moreover, as inhabitants of
small, low-lying islands, we were helpless in the face of the
looming threat of sea-level rise and other natural disasters
caused by human-induced climate change.
Today, through the work of this body and with our
participation, the special development needs and
environmental concerns of all small island developing States
are being carefully addressed in a number of settings,
including the Conventions on climate change and
biodiversity and the follow-up activities of the United
Nations Conference on Environment and Development
(UNCED). The early work of the Commission on
Sustainable Development promises attention to our problems,
as can be seen in the upcoming first Global Conference on
the Sustainable Development of Small Island Developing
States.
All this is not happening because of an outburst of
charitable sympathy by the developed countries, but rather
in the context of addressing a complex of issues in which
peoples everywhere have a stake. Herein, I think, lies the
real strength and value of the United Nations - to us and to
all.
During the past year, my Government has found
encouragement in the ways in which this Organization as a
whole recognizes the difficulties that small States encounter
as they try to participate fully in its work. We deeply
appreciate the opportunities afforded to us through the
contribution of Members to voluntary funds that have
enabled our participation in important functions. We also
acknowledge the instances where calls by small States for
the holding of meetings here in New York to make our
presence possible have been heard. Furthermore, we
appreciate that, whenever possible, special measures for our
benefit - such as limiting the number of simultaneous
meetings - are being taken.
For our part, small States are now more often coming
together on common issues to speak with one voice for
greater effectiveness and efficiency. Here, I cite the
Alliance of Small Island States as a successful example on
the issue of climate change and other UNCED-related
matters. In a more general sense, the regional groups
operate to the benefit of small States, affording us
opportunities of access to elected positions by virtue of
allocations and the principle of rotation. I am sure there are
other factors favourable to us that I have failed to mention
here.
Yet, even with all this, I must state that we are very
hard pressed to participate in the broad range of United
Nations activities, both financially and owing to the sheer
volume and complexity of those activities. For this reason,
and because so many other Members are in similar
situations, I propose that the United Nations, as part of its
reorganization efforts, undertake a comprehensive
examination of the obstacles that exist to the full
participation of small States with a view towards identifying
institutional rather than ad hoc solutions. After all,
achieving universality in the United Nations would be a
hollow accomplishment so long as a significant number of
Forty-eighth session - 13 October l993 3
Members remain incapable of reaching their effective
potential within the Organization. We look forward to
addressing this issue during the course of the forty-eighth
session of the General Assembly.
My country is a member of the South Pacific Forum,
an organization of Governments of Pacific island countries
which, each year prior to this date, meets to address matters
of concern to our region and to provide an expression of our
joint views on many issues before this body. I wish to state
our complete solidarity with that expression, contained in the
communiqué from our recent meeting in the Republic of
Nauru, which will be presented for incorporation in the
records of this Assembly.
The Forum members have been outspoken in opposing
the testing of nuclear weapons and other weapons of mass
destruction. Our optimism ran very high at the Nauru
meeting because it seemed that at last the nuclear Powers
had found the resolve to bring this dangerous chapter of
history to an end. Now, with reports of a recent test by one
of them, the Federated States of Micronesia is deeply
concerned that the great progress made towards achieving a
comprehensive nuclear-test-ban treaty will be reversed. We
call on all nuclear Powers not to treat this recent aberration
as an incentive to turn backwards, but rather to restore and
hold to their collective discipline.
The issue of fundamental human rights is interwoven
into every aspect of the activities undertaken by this body.
For too long many Governments have been content to avoid
confronting it directly as a matter of multilateral
responsibility. I am glad to say that we sense some
improvement in the situation despite continuing occurrences
of the most repugnant kinds of human rights violations.
In this decade, we have witnessed unprecedented
changes in world conditions, brought about in part by a
growing unanimity of resolve among peoples to express and
exercise their fundamental human rights. Recently,
prominent States have been dismantled, leading to the
formation of other States that afford broader opportunities
for the expression of these rights. Sadly, at the same time,
other States continue to go to great lengths to suppress them.
The world finds itself rejoicing in newly established
freedoms but also feeling deep revulsion over atrocities and
repression of shocking magnitude. If any lesson emerges
from this dichotomy, it must be that isolated progress is not
enough and that fundamental human rights issues can no
longer be relegated to the background in a set of supposedly
higher multilateral priorities. Rather, human rights must be
the cornerstone of our work, which must be guided by the
principles of the United Nations Charter and the Universal
Declaration of Human Rights.
Accordingly, my Government expresses its support for
the Vienna Declaration and Programme of Action agreed
upon at the World Conference on Human Rights in Vienna
in June this year. We support the adoption of that
Declaration by the General Assembly at its forty-eighth
session.
In keeping with the principles of that Declaration, I
wish to affirm my Government’s strong and unconditional
support for the universality of human rights and for the
effective multilateral instruments that give meaning and
definition to the concept.
As an early priority, our new nation has undertaken a
close examination of the existing instruments with a view to
freely assuming obligations under them, as is consistent with
our Constitution. As a first step, we have acceded to the
Convention on the Rights of the Child, and we anticipate
further action on other instruments as well.
One of the very important concerns that is interlinked
with all our Government’s hopes for a better future is the
rights of women. We fully support the development of
effective new instruments in the cause of women’s rights in
order to secure their protection against discrimination and
abuse.
As a nation comprised entirely of indigenous peoples,
my Government also expresses its solidarity with all
indigenous peoples of the world and particularly those
subjected to deprivation of their fundamental human rights
within their own homelands.
In this the International Decade for the Eradication of
Colonialism it is important that this body redouble its efforts
to ensure that the peoples of the remaining Non-Self-
Governing Territories are given every opportunity to exercise
their right to self-determination and self-government. While
the obstacles to self-determination for the remaining
Territories are minor compared to those that are being
confronted so dramatically in Eastern Europe and in
Palestine, it remains our moral responsibility to support the
right to self-determination for all peoples under colonial
administration.
Today, the enlarged membership of the United Nations
is in itself strong testimony to the success of decolonization;
let us hark back to our own earlier struggles and recommit
ourselves to the complete elimination of colonialism.
4 General Assembly - Forty-eighth session
My Government welcomes the establishment of the
International Tribunal, and the recent election of its
members, to try perpetrators of war crimes in the former
Republic of Yugoslavia. Still, we would support the
establishment of a permanent international human rights
tribunal. The independent, juridical composition of any such
body should place it above concerns regarding political
intervention while denying human rights violators any refuge
from defined international responsibility.
The Government of the Federated States of Micronesia
attaches great importance to the issue of fundamental human
rights, and will continue to participate in the work of this
body towards a world community in which all peoples live
without threat of encroachment upon these fundamental
rights.
It has been well established by actions of this body that
the right to development is itself a fundamental human right.
But to recognize a right is one thing: to secure the exercise
of that right is much more difficult. A great deal is said and
done here at the United Nations every year to address the
needs of developing countries and peoples, not to mention
the considerable resources that are mobilized bilaterally
towards that end. Yet we continue to see wide variations in
the degree of effectiveness of that assistance and in the
results of efforts by developing countries themselves.
This has led an increasing number of us to question
whether there might not exist a number of identifiable
factors that prevent development efforts from achieving
success. If those factors could be defined with precision and
recognized where they are present, it might well be possible
to attain significant increases in economies and outcomes.
On Papua New Guinea’s welcome suggestion, and with its
welcome leadership - and after considerable discussion and
extensive exchanges of views between eminent leaders in the
developing world - this matter has been placed before the
Assembly as agenda item 151, entitled "United Nations
initiative on opportunity and participation". We shall join
others in sponsoring a draft resolution to be presented under
this item and calling for a comprehensive, systematic and
thorough study of the encumbrances to full opportunity and
participation in development, with particular reference to the
economies of developing countries. If properly supported
and carried out, this initiative would make possible
significant breakthroughs in the effort to secure this
important and fundamental human right, with equality and
equity for all.
The Federated States of Micronesia pays a tribute to the
enlightened men and women who gave life to the United
Nations Conference on Environment and Development
(UNCED) process and focused the world’s attention on the
need to begin replacing wasteful and polluting practices with
sustainable development. This movement is especially
well-timed for my country, since our development planning
is still in the early stages and, as a consequence, and with
the encouragement and support of the world community, we
now have in place a national environmental management
strategy that provides an essential complement to our
development-planning efforts.
We intend for our country to become a model of
effective partnership with other nations, and with this body,
demonstrating the application of new, clean technologies in
order to accommodate sustainable development within a
small, pristine environment.
Of course, as a nation of remote and widely dispersed
small islands, many of which are low-lying atolls, we
experience all the difficulties recognized in section G of
chapter 17 of Agenda 21 as inhibiting the development of
small island countries. Thus, we are thankful for the
opportunity now before us to enhance general understanding
of those difficulties through the Global Conference on the
Sustainable Development of Small Island States.
As a member of the Alliance of Small Island States, we
are participating fully in that process. It was most
encouraging to note, at the recent preparatory conference, the
strong participation by developed countries and also the solid
support from our colleagues in the Group of 77. We shall
fully reciprocate that support in all appropriate settings
because, despite our awareness of our own problems, we
know that virtually all developing countries exhibit one or
more disabling characteristics that distinguish them from the
others. While we are part of a relatively large grouping of
countries that share similar characteristics and disabilities, all
developing countries deserve to have attention paid to their
particular obstacles to development.
In that light, we perceive the Barbados Conference next
year as an important early milestone in the post-Rio process,
not only for small island developing States but for all
nations, developed and developing, that believe as we do in
the Rio Declaration and in Agenda 21. The Barbados
Conference is, in our view, the first real test of Agenda 21.
It may seem at times that we of the region of the
Pacific islands are overly-preoccupied about our
environment, and that we take too broad a view of the
potential impact resulting from the actions of others. We
raise our voices loudly and often on the subject of
Forty-eighth session - 13 October l993 5
human-induced climate change and sea-level rise, but many
say that it may not happen. We speak out against nuclear
testing, especially in and among our islands, but those who
are more powerful say that it probably is not harmful. We
strongly urge that lethal toxic substances such as plutonium
and chemical weapons not be transported through or stored
within our region, but even some of our closest friends do so
regardless, insisting that in all likelihood there is no danger.
Are we too concerned? Are we naive? I believe that we are
not, because the Pacific region appears to be a vast, thinly
populated ocean area and thus a prime location for the dirty
business of others - but that region is our home and our
responsibility.
Not only must we provide for ourselves from its
bounty, but we are also stewards of what is coming to be
recognized in scientific circles as the last remaining great
unspoiled natural resource of the planet. Our fisheries are
plentiful, but they could be threatened if experiences
elsewhere in the world are repeated. Our air is still clean,
but we now know we are vulnerable to occurrences
elsewhere. Our water is still pure, but we have seen other
seas contaminated by unsustainable practices. We must, and
will continue to, speak out.
Our region is not simply the victim of the callous
disregard of the powerful for the consequences visited upon
the poor or the weak. Rather, we recognize that for
centuries mankind has regarded the vast oceans as free
space, open to all passage and exploitation. Although
exclusive economic zones and multilateral treaties have had
major impact, the fact remains that the Pacific Ocean is
today the world’s ultimate "back yard".
My country’s plea, then, is quite simple and
straightforward. We call on all members of the world
community to join us, in the spirit of Rio, in a true
partnership for the sustainable development, not just of one
or more Pacific island countries, but of our ocean and all
that is in it. One important focus must, of course, be upon
the land and coastal areas within our region, in order to
accommodate appropriate development without degrading
either the land or its surrounding marine space. But another,
broader, focus must be on the ocean itself - to respect and
build upon the growing scientific knowledge of its complex
ecological systems.
It is well known that the Federated States of
Micronesia, along with other low-lying island countries of
the World, is literally frightened that its scarce land space
may be made uninhabitable and ultimately disappear if even
the moderate predictions of global warming and sea-level
rise come to pass. But if this were the only concern with
regard to human-induced climate change, loss of biodiversity
and unsustainable development, we would be hard put to call
upon the world at large to make fundamental changes in the
way it lives. Ours, however, is by no means an isolated
concern. As the South Pacific Forum Heads of Government
have stressed for some years, the fate of the islands is an
advance warning of things to come, as we have predicted.
Thanks to the trends that I discussed earlier in respect
of the modern realignment of motivations for international
cooperation, I have tremendous confidence that we, and our
children and their children, will succeed not only in
preserving the environment but also in maintaining the pace
towards the ultimate goals of peace, enjoyment of human
rights and social enrichment, as enshrined in the Charter.
My country pledges its efforts within this great Organization,
during this forty-eighth session of the General Assembly and
afterwards, towards the attainment of these ends.
